Citation Nr: 1814412	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-20 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES
				
1.  Whether new and material evidence has been submitted to warrant reopening the claim of entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2017.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 1996, the RO denied service connection to the Veteran's left shoulder disability.  The Veteran was notified of his rights but did not file a timely notice of disagreement.

2.  Evidence received since the October 1996 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left shoulder disability.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision denying the claim of service connection to a left shoulder disability is final.  38 U.S.C. § 7105 (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left shoulder disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duty to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Because the Veteran's claim has been reopened, any error related to the VCAA with respect to this claim is harmless.  See Id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  The underlying service connection claim for left shoulder disability requires further development and is addressed in the Remand below.

II.  New and Material Evidence

Under 38 U.S.C. § 5108 (2012), VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C. § 5108 (2012) require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-283 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a)(ii) (2017).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denials of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In October 1996, the RO issued a rating decision denying service connection for the left shoulder disability, asserting a lack of disability for which compensation may be established.  The Veteran was informed of the decision.  The Veteran did not submit a timely notice of disagreement and, therefore, the rating decision became final.  38 C.F.R. §§ 20.302, 20.1103.

New evidence has been received since the October 1996 RO decision that is material to the Veteran's claim for service connection for a left shoulder disability.  Specifically, the Board received a VA Examination dated May 2014.  The VA examiner found that the Veteran's left shoulder demonstrated mild narrowing of the glenohumeral joint with subchondral sclerosis and a tiny inferior glenoid osteophyte.  Additionally, the VA examiner found that the Veteran's left shoulder demonstrated narrowing in the subacromial space with suspected inferior acromial spurring and mild degenerative changes at the left acromioclavicular joint.  This demonstrates a current disability of the left shoulder, the element not evidenced in the prior rating decision.  The Board finds that it raises a reasonable possibility of substantiating the Veteran's claim.  As such, the Board finds that the evidence is new and material for purposes of reopening the claim.


ORDER

The petition to reopen the claim of entitlement to service connection for a left shoulder disability is granted; the appeal is granted to this extent only.


REMAND

The Board now turns its attention to the Veteran's claim for service connection for a left shoulder disability.  Although the Board sincerely regrets any delay that this may cause, further development is necessary prior to adjudicating this claim.

The Board has considered the Veteran's testimony that he believes there to be a connection between his left shoulder disability and his heart attack.  See Hearing Transcript, dated October 2017.  However, the evidence indicates that the Veteran's myocardial infarction is not a service-connected disability.  See Rating Decision, dated April 2014.  As a heart attack/heart disability has not been service connected disability, there can be no award of service connection of the left shoulder disability secondary to a heart disability.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the Veteran may still be granted direct service connection of the left shoulder disability.  See 38 C.F.R. §§ 3.303, 3.304 (2017); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The duty to assist obligates VA to obtain any records that may be pertinent to a Veteran's claim for benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  Here, the Board has identified such records to be obtained.

The Veteran testified at his October 2017 hearing that he received treatment for his left shoulder from Dr. O.  The Veteran further testified that he had received steroid shots in his shoulder due to the pain.  However, upon review of the record, neither the Veteran nor his representative provided any records relating to the Veteran's treatment by Dr. O. or any treatment records concerning left shoulder injections, nor does it appear that any such records have been requested or otherwise obtained.  See 38 C.F.R. § 3.159(c)(1) (2017).  As these records may be relevant to the Veteran's claims and have not yet been associated with the claims file, all reasonable efforts must be made to obtain them.

Although the Veteran underwent a VA examination in May 2014 regarding the etiology of the Veteran's claimed left shoulder disability, this examiner did not consider left shoulder findings or treatment offered by Dr. O., as stated by the Veteran.  A VA examination must address all relevant evidence to be adequate, and as such, should records from Dr. O. and/or treatment records concerning steroid injections in his left shoulder be obtained, the Board finds it necessary to obtain a new VA examination which should consider the entire evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, the Board notes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, all necessary assistance to obtain the records from Dr. O. and/or records concerning the steroid injection treatment of the left shoulder must be provided.  If these records are not obtained, the relevant evidence has been considered in the May 2014 VA examination and an additional VA examination is not warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records.

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Appropriate efforts should be made to obtain and associate with this case file any outstanding private treatment record, with all necessary assistance from the Veteran.  Attention should be drawn to records from Dr. O. and treatment records concerning steroid injections for treatment of the left shoulder.

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  If and only if the aforementioned treatment records from Dr. O. and/or records concerning treatment of the left shoulder are obtained and associated with the claims file, obtain an appropriate VA examination for the left shoulder from an appropriate medical professional.  The electronic claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  

After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a.  Identify all current left shoulder disabilities and all diagnosed during the appeal period.

b.  Is it as likely as not (a fifty percent probability or greater) that a left shoulder disability was caused by the Veteran's active service, to include notations of atraumatic left shoulder pain occurring in November 1984 and acute left shoulder bursitis in October 1988?

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

	If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

	The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


